— Motion by defendant Albert G. Glass to dismiss counts First and Nineteenth through Thirtieth of an indictment returned by the Grand Jury of the Extraordinary Trial and Special Term of the Supreme Court of Suffolk County on the ground that the facts stated therein do not constitute a crime or, in the alternative, to dismiss said counts upon inspection of the minutes of such Grand Jury on the ground of insufficiency of proof to warrant the finding of said counts. Motion denied.
Present — Wenzel, Acting P. J.. Beldock, Ughetta, Hallinan and Kleinfeld, JJ.